Citation Nr: 1709445	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to January 28, 2013 for the grant of special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1950 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted the Veteran's claim of entitlement to special monthly compensation (SMC) based upon the need for aid and attendance, effective March 7, 2013.  

Thereafter, the Veteran appealed for an earlier effective date for the grant of SMC, and a July 2015 Board decision granted an earlier effective date of January 28, 2013.  Thereafter, the Veteran continued his appeal for an earlier effective date for the grant of SMC to the United States Court of Appeals for Veterans Claims (Court), and in August 2016, the Court issued an Order remanding the Veteran's claim consistent with the parties' Joint Motion for Partial Remand (JMR) of that same month.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

By way of procedural background, the Veteran's claims of entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 27, 2011, and entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 27, 2011, were remanded by the Board in July 2015 for additional development including to obtain additional VA treatment records, after which the matters were to be readjudicated.  While it appears that the Agency of Original Jurisdiction (AOJ) has completed some of the requested development, the matters have not yet been readjudicated within a favorable rating decision or a supplemental statement of the case (SSOC) and recertified to the Board; therefore, these matters are not currently before the Board.  

Moreover, the August 2016 JMR noted that the outstanding VA treatment records to be obtained regarding the Veteran's previously remanded PTSD and TDIU claims may also include evidence relevant to the Veteran's SMC claim.  

The Board acknowledges the January 2017 submission of numerous VA treatment records by the Veteran's attorney, along with a request for the Board to proceed with its adjudication of the Veteran's SMC claim in lieu of a remand for additional development which would delay the Veteran's appeal.  However, the Board finds that a decision promulgated by the RO with respect to the Veteran's previously remanded PTSD and TDIU claims may have a significant effect on his SMC claim, including regarding the assignment of an earlier effective date, as the assignment of aid and attendance is on a "facts found" basis, which necessarily involves the development sought as part of the prior Board remand.  As such, the issue of entitlement to an effective date prior to January 28, 2013 for the grant of SMC based on the need for aid and attendance is inextricably intertwined with the previously remanded claims of entitlement to an increased disability rating in excess of 50 percent for PTSD prior to December 27, 2011 and entitlement to TDIU rating prior to December 27, 2011, because a favorable decision with respect to these claims could affect the adjudication of the Veteran's SMC claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Therefore, consideration of the Veteran's claim of entitlement to an effective date prior to January 28, 2013 for the grant of SMC based on the need for aid and attendance must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completion of the development directed within the prior July 2015 Board remand and, following any additional development deemed warranted, review the evidence of record and readjudicate the Veteran's claim of entitlement to an effective date prior to January 28, 2013 for the grant of SMC based on the need for aid and attendance.  If any claim remains denied, provide the Veteran and his attorney a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




